Sheldon, J.: There is not merely the amount of this award involved here. .If this award stands, Moshier is barred of .his claim of $400 against Shear, and he has to pay Shear $704.62, whereas, if this award is set aside, then Moshier will be at liberty to assert his claim against Shear of $400, and to resist Shear’s claim of $704.62 against him. Therefore in the matter of setting aside this award there is more than the $704.62 involved, the amount of the award. It directly affects Moshier to the extent of $1104.62, as he claims. That is the amount involved,—not merely $704.62, the amount of the award. We think, therefore, that the motion to dismiss should be overruled, the amount involved exceeding $1000. Motion denied.